Citation Nr: 1753288	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for right (major) shoulder recurrent dislocation, post hemiarthroplasty, from July 1, 2009 to October 29, 2013 and from December 1, 2014 to August 30, 2016, and in excess of 30 percent from September 1, 2016, including whether the reduction in disability rating from 40 percent to 30 percent, effective September 1, 2016, was proper.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel
INTRODUCTION

The Veteran had active service from September 1974 to September 1976.  

These matters come to the Board of Veterans' Appeals (Board) from February 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

A February 2014 RO decision granted a temporary 100 percent disability rating for the Veteran's right shoulder disability, effective October 30, 2013 through November 30, 2014, based on surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30 (2017).  As such, during this staged rating period, the Veteran is in receipt of a maximum 100 percent disability rating.  Additionally, the Veteran did not perfect an appeal as to the assignment of a temporary total evaluation (TTE) specifically; therefore, the staged TTE period is not currently before the Board and need not be addressed herein.  See 38 C.F.R. §§ 20.200-202 (2017).  Rather, the Board has properly limited its consideration of the Veteran's right shoulder claim to the relevant staged rating periods both prior to and following the staged TTE period, as stated within the issues on the foregoing page.  

The Board also acknowledges that the Veteran's appeal regarding entitlement to a compensable initial disability rating for persistent depressive disorder (dysthymia) and increased disability ratings in excess of 30 percent from October 25, 2010 and in excess of 50 percent from February 26, 2014, as well as entitlement to an initial disability rating in excess of 20 percent for left shoulder degenerative joint disease (DJD), status-post total shoulder replacement, have been perfected, but not yet certified to the Board.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

Finally, the issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  An August 2016 rating decision improperly reduced the Veteran's assigned disability rating for his right shoulder disability from 40 percent to 30 percent, effective September 1, 2016, without proper notice and due process.  

2.  For the entire period on appeal, the Veteran's right (major) shoulder disability has been manifested by painful limited motion without unfavorable ankylosis of scapulohumeral articulation or abduction limited to 25 degrees from the side; fibrous union of the humerus; nonunion of the humerus (false flail shoulder); loss of head of the humerus (flail shoulder); or chronic residuals consisting of severe, painful motion or weakness.  


CONCLUSIONS OF LAW

1.  The August 2016 rating decision did not comply with the due process requirements; therefore, the reduction in disability rating of the Veteran's right shoulder disability from 40 percent to 30 percent, effective September 1, 2016, is void ab initio and the previous 40 percent disability rating is restored.  38 U.S.C. § 5112 (2012); 38 C.F.R. § 3.105 (2017).  

2.  The criteria for an increased disability rating in excess of 40 percent for right (major) shoulder recurrent dislocation, post hemiarthroplasty, from July 1, 2009 to October 29, 2013 and from December 1, 2014 to August 30, 2016, and in excess of 30 percent from September 1, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5051, 5200-03 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

As discussed further herein, an August 2016 rating decision improperly reduced the Veteran's assigned disability rating for his right shoulder disability from 40 percent to 30 percent, effective September 1, 2016, without proper notice and due process.  See 38 C.F.R. § 3.105(e), (i) (2017).  However, as the Board has herein granted a restoration of the prior 40 percent disability rating, there is no resulting harmful error or prejudice to the Veteran.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Increased Rating - Right Shoulder  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2017).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's right (major) shoulder recurrent dislocation, post hemiarthroplasty, is rated as 40 percent disabling from July 1, 2009 to October 29, 2013 and from December 1, 2014 to August 30, 2016, and as 30 percent disabling from September 1, 2016, pursuant to DC 5051-5200, regarding prosthetic shoulder replacement rated as ankylosis of scapulohumeral articulation.  See 38 C.F.R. § 4.71a, DCs 5051, 5200 (2017).  

Handedness, for the purpose of a dominant (major) or non-dominant (minor) rating will be determined by the evidence of record, or by testing on VA examination; moreover, only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2017).  The evidence of record, including multiple VA examinations, documents that the Veteran's right shoulder is his dominant (major) side.  
Pursuant to DC 5051, prosthetic shoulder replacement with intermediate degrees of residual weakness, pain, or limitation of motion is rated by analogy to DCs 5200-03, with a minimum 30 percent disability rating warranted.  38 C.F.R. § 4.71a, DC 5051.  A 60 percent disability rating is warranted for prosthetic shoulder replacement with chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  Id.  A maximum schedular 100 percent disability rating is warranted for 1 year following implantation of the prosthesis.  Id.  

DCs 5200-5203 specifically contemplate disability ratings for disabilities of the shoulder and arm.  See 38 C.F.R. § 4.71a, DCs 5200-03.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; internal and external rotation to 90 degrees; finally, lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

DC 5200 provides rating criteria for ankylosis of scapulohumeral articulation, where the scapula and humerus move as one piece.  See id., DC 5200.  Under the relevant criteria, a 40 percent disability rating is warranted for intermediate ankylosis, between favorable and unfavorable (25 degrees abduction), of the dominant (major) side.  Id.  A maximum schedular 50 percent disability rating is warranted for unfavorable ankylosis of the dominant (major) side, where abduction is limited to 25 degrees from the side.  Id.  

Pursuant to DC 5201, a maximum schedular 40 percent disability rating is warranted for limitation of motion of the arm to 25 degrees from the side on the dominant (major) side.  See 38 C.F.R. § 4.71a, DC 5201.  

Pursuant to DC 5202, a 50 percent disability rating is warranted for fibrous union of the humerus on the dominant (major) side; a 60 percent disability rating is warranted for nonunion of the humerus (false flail joint) on the dominant (major) side; and a maximum 80 percent disability rating is warranted for loss of head of the humerus (flail shoulder) on the dominant (major) side.  See 38 C.F.R. § 4.71a, DC 5202.  

Before proceeding to consideration of the evidence of record as it relates to the relevant rating criteria, the Board notes that an August 2016 rating decision reduced the Veteran's disability rating for his right shoulder disability from 40 percent to 30 percent, effective September 1, 2016.  Therein, the RO stated that the reduction did not require particular due process regarding ratings reductions because the reduction did not reduce the Veteran's compensation payment.  See 38 C.F.R. § 3.105(e), (i) (2017).  Significantly, however, the reduction did in fact reduce the Veteran's overall disability rating from 80 percent to 70 percent, effective September 1, 2016, and his corresponding compensation benefits.  As such, the Board finds that the rating reduction was erroneous; therefore, it is void ab initio and the prior rating must be restored.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Schafrath, 1 Vet. App. at 595.  

As such, the Board has properly considered whether an increased disability rating in excess of 40 percent for the Veteran's right shoulder disability is warranted for any period on appeal.  However, following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for right (major) shoulder recurrent dislocation, post hemiarthroplasty, from July 1, 2009 to October 29, 2013 and from December 1, 2014.  

The Board affords great probative weight to the multiple objective VA examinations of record which were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Significantly, the VA examinations and opinions of record (provided in October 2009, June 2010, January 2014, May 2015, and June 2016) document that the Veteran's right shoulder range of motion has been manifested by painful range of motion limited to no worse than abduction to 70 degrees with pain upon repetition, without any ankylosis of scapulohumeral articulation; fibrous union of the humerus; nonunion of the humerus (false flail shoulder); loss of head of the humerus (flail shoulder); or chronic residuals consisting of severe, painful motion or weakness.  
Private treatment records document similar range of motion findings in addition to the Veteran's ongoing subjective complaints of right shoulder pain which required narcotic pain medication; however, to the extent that such records could be asserted to be probative evidence of chronic residuals consisting of severe, painful motion or weakness, the Board affords more probative value to the June 2016 VA addendum opinion which documents that the Veteran's right shoulder disability resulted in no worse than intermediate degrees of residuals, weakness, pain, and/or limitation of motion based upon the Veteran's subjective symptoms of ongoing pain and occasional feelings of instability, as well as objective x-ray evidence of osteoplasty with satisfactory alignment of the prosthetic components with each other and the underlying native bones, with degenerative changes.  

As such, the Board finds that the Veteran's right shoulder disability is best approximated by his currently assigned 40 percent disabling and an increased disability rating in excess of 40 percent is not warranted for any period on appeal, as the Veteran's right shoulder disability has not been manifested by the required severity of limited motion, right shoulder ankylosis, impairment of the humerus, or chronic residuals consisting of severe, painful motion or weakness.  See 38 C.F.R. § 4.71a, DCs 5051, 5200-03; see Schafrath, supra.  

The Veteran is competent to describe his observable symptoms, including right shoulder pain resulting in limitation of motion.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the evidence of record documents that the Veteran's right shoulder disability is manifested by ongoing pain, including flare ups of increased pain with resulting functional limitations upon physical activity, the Board finds that such pain and functional limitation are adequately contemplated by the Veteran's assigned 40 disability rating for the entire period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  Additionally, to the extent that his reported symptoms regarding his subjective limited range of motion in his right shoulder are inconsistent with the objective medical evidence of record, such statements are afforded less probative value, as the Veteran does not possess the medical or orthopedic expertise to assess the severity of a complex musculoskeletal or orthopedic condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  As such, the Board affords the most probative weight to the objective findings contained within the VA examination reports of record.  

In conclusion, the Board has carefully considered the lay and medical evidence of record, and finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for a right shoulder disability for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The August 2016 rating decision did not comply with the due process requirements; therefore, the reduction in disability rating of the Veteran's right shoulder disability from 40 percent to 30 percent, effective September 1, 2016, is void ab initio and the previous 40 percent disability rating is restored.  

An increased disability rating in excess of 40 percent for right (major) shoulder recurrent dislocation, post hemiarthroplasty, is denied from July 1, 2009 to October 29, 2013 and from December 1, 2014 to the present.  


REMAND

The Veteran's claim of entitlement to a TDIU rating is inextricably intertwined with his appealed, but not yet certified, claims of entitlement to a compensable initial disability rating for persistent depressive disorder (dysthymia) and increased disability ratings in excess of 30 percent from October 25, 2010 and in excess of 50 percent from February 26, 2014, as well as entitlement to an initial disability rating in excess of 20 percent for left shoulder degenerative joint disease (DJD), status-post total shoulder replacement; therefore, remand of his TDIU claim is also warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

Take any action warranted with respect to the Veteran's pending claims of entitlement to a compensable initial disability rating for persistent depressive disorder (dysthymia) and increased disability ratings in excess of 30 percent from October 25, 2010 and in excess of 50 percent from February 26, 2014, and entitlement to an initial disability rating in excess of 20 percent for left shoulder degenerative joint disease (DJD), status-post total shoulder replacement.  Thereafter, readjudicate the Veteran's inextricably intertwined TDIU claim with consideration of all evidence of record.  If the Veteran's TDIU claim remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow a reasonable opportunity for response, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


